Title: To James Madison from John Scott, 19 October 1803
From: Scott, John
To: Madison, James


Dear Sir
Orange Octr. 19th. 1803
I intended to have seen you when you was in respecting the Lines between your Lands my Fathers & mine. I think they ought to be renewed and corners Made as their is two wanting and a third some of the trees are dead. One it is that on the brach between me & Mr. Gouchs. I wish you to fix on some person to act for you & Direct what mode we may Establish them or have them made so as for them to be permament. I think the soner it is done the better when the leaves is of the trees. I have wished it to have been done Some time but never could get it you will be pleas’d to write by Mr. Gouch in what manner it shall be done & direct it to be done this Fall or winter. I am Sir yr. mot. Obt. Servt.
John Scott
 

   
   RC (DLC). Addressed to JM at the “Federal Citty” and marked “Favord. by Mr. Gouch.”


